In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-15-00297-CV


                     DIMOCK OPERATING COMPANY, AND
           JOE W. DIMOCK, D/B/A DIMOCK PETROLEUM, APPELLANTS

                                           V.

                    SUTHERLAND ENERGY CO., LLC, APPELLEE

                          On Appeal from the 46th District Court
                                 Hardeman County, Texas
                Trial Court No. 11,098, Honorable Dan Mike Bird, Presiding

                                  December 15, 2015

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      On December 9, 2015, appellants filed a motion to dismiss appeal that complies

with the requirements of Texas Rule of Appellate Procedure 42.1(a)(1). No decision of

this Court having been delivered to date and without passing on the merits of the

appeal, we grant the motion and dismiss appellants’ appeal.         See TEX. R. APP. P.

42.1(a)(1). Because appellants’ motion does not address costs, costs will be taxed

against appellants. See TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee from
seeking relief to which it would otherwise be entitled, the Court directs appellee to file a

timely motion for rehearing. No motion for rehearing from appellants will be entertained.




                                                 Mackey K. Hancock
                                                     Justice




                                             2